United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1266
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

          Cody Michael Lassen, also known as Cody Michael Lassen, III

                                    Defendant - Appellant
                                  ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                         Submitted: December 14, 2020
                               Filed: March 29, 2021
                                [Unpublished]
                                ____________

Before GRUENDER, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

       Cody Michael Lassen appeals his sentence after pleading guilty to conspiracy
to distribute methamphetamine. The district court1 found that he was a career
offender and adopted the presentence investigation report which recommended a

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
total offense level of 34 and a criminal history category of VI, resulting in a
Guidelines range of 262 to 327 months. Lassen’s status as a career offender made
no impact because his criminal history carried 22 points on its own. The district
court imposed a bottom-of-the-Guidelines sentence of 262 months in prison. Lassen
appeals, arguing that his sentence was substantively unreasonable because the court
improperly weighed the 18 U.S.C. § 3553(a) sentencing factors and should have
granted his request to vary downward.

       We review the reasonableness of a district court’s sentence for an abuse of
discretion, considering the totality of the circumstances. United States v. Gall, 552
U.S. 38, 51 (2007). We are allowed, but not required, to presume a sentence within
the Guidelines range is reasonable. United States v. Feemster, 572 F.3d 455, 461
(8th Cir. 2009) (citing Gall, 552 U.S. at 51); see also United States v. Nelson, 982
F.3d 1141, 1146 (8th Cir. 2020).

       We conclude that the district court did not overlook a relevant sentencing
factor in § 3553(a) or commit a clear error of judgment in weighing the sentencing
factors. See United States v. Boyd, 956 F.3d 988, 991 (8th Cir. 2020). The district
court thoroughly reviewed Lassen’s extensive juvenile and adult criminal history. It
considered that Lassen distributed methamphetamine while on parole, just a few
weeks after getting out of prison. The district court also discussed mitigating factors
like Lassen’s young age when he began using drugs and his mental health history.
Weighing the factors differently than Lassen wanted and denying his request to vary
downward from the Guidelines range “does not mean [the district court] abused its
discretion.” United States v. Harrell, 982 F.3d 1137, 1141 (8th Cir. 2020).

      We find that the district court’s within-Guidelines sentence was reasonable.
The sentence is affirmed.
                       ______________________________




                                         -2-